DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Figs. 2-5, claims 1 and 5-13, in the reply filed on Jun 3, 2022 is acknowledged.  Claims 2-4 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (US 2017/0317006 A1).
	In regards to claim 8, Okumura (Figs. 7, 11, 12 and associated text) discloses a semiconductor device (item 10) comprising: a lower heat sink (item 31); a left first solder (bottommost item 30 on the left) located directly on top of a left portion of the lower heat sink (item 31); a semiconductor element (item 20) including a lower main electrode and an upper main electrode (not shown but mention, paragraph 43), wherein the lower main electrode (not shown but mention, paragraph 43) is located directly on top of the (left) first solder (bottommost item 30 on the left); a left second solder (second item 30 on the left) located directly on top of the upper main electrode (not shown but mention, paragraph 43); a left terminal (item 36) located directly on top of the (left) second solder (second item 30 on the left); a left third solder (third item 30 on the left) located directly on top of the left terminal (item 36); a left portion of an upper heat sink (left portion of item 39) located directly on top of the left third solder (third item 30 on the left); a right first solder (bottommost item 30 on the right) located directly on top of a right portion of the lower heat sink (right portion of item 31); a lower joint (electrode not shown, paragraph 135) located directly on top of the right first solder (bottommost item 30 on the right); an insulator (item 46) located directly on top of the lower joint (electrode not shown, paragraph 135); an upper joint (electrode not shown, paragraph 135) located directly on top of the insulator (item 46); a right second solder (second item 30 on the right) located directly on top of the upper joint (electrode not shown, paragraph 135); a right terminal (item 48) located directly on top of the right second solder (second item 30 on the right); a right third solder (third item 30 on the right) located directly on top of the right terminal (item48); and a right portion of the upper heat sink (right portion of item 39) located directly on top of the right third solder (third item 30 on the right).
	In regards to claim 9, Okumura (Figs. 7, 11, 12 and associated text) discloses a sealing resin body (item 24) including: (i) a central portion located between the semiconductor element (item 20) and the insulator (item 46), and (ii) peripheral portion surrounding left, right, front, and back sides of the lower heat sink (item 31), and surrounding left, right, front, and back sides of the upper heat sink (item 39), wherein a lower outer surface of the lower heat sink (item 31) is flush with a lower surface of the sealing resin body (item 24), such that the lower outer surface is not covered by the resin sealing body (item 24), and wherein an upper surface of the upper heat sink (item 39) is flush with an upper surface of the sealing resin body (item 24), such that the upper surface is NOT covered by the sealing resin body (item 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2017/0317006 A1) in view of Malhan et al. (Malhan) (GB 2444978 A).
	In regards to claim 1, Okumura (Figs. 7, 11, 12 and associated text) discloses a semiconductor device (item 60) comprising: a semiconductor element (item 20) having: a first main electrode (not shown but mentioned, paragraph 43) formed on a first main surface (item 22) and made of a silicon as a base material (paragraph 41); and a second main electrode (not shown but mentioned, paragraph 43) formed on a second main surface (item 23) opposite to the first main surface (item 22); a wiring member (items 31 plus 39) arranged to sandwich the semiconductor element (item 20), including a first wiring member (item 31) arranged on the first main surface side (item 22) and electrically connected to the first main electrode (not shown but mentioned, paragraph 43) and a second wiring member (item 39) arranged on the second main surface side (item 23) and electrically connected to the second main electrode (not shown but mentioned, paragraph 43); a sealing resin body (item 24) for integrally sealing the semiconductor element (item 20) and the wiring member (items 31 plus 39); and at least one insulator (item 46, paragraph 133) that is also sandwiched by the wiring member (items 31 plus 39), and has a first joint (item 30) joining to the first wiring member (item 31) and a second joint (item 30) joining to the second wiring member (item 39), but does not specifically disclose a semiconductor element (item 20) made of a wide band gap semiconductor.
	Malhan (claims 27, 9, 10) discloses a semiconductor element (item 20) having: a first main electrode formed on a first main surface (claims 9) and made of a wide band gap semiconductor (claim 27).
	It would have been obvious to modify the invention to include a semiconductor element (item 20) made of a wide band gap semiconductor for the purpose having a higher band gap than silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

	In regards to claim 5, Okumura (Figs. 1, 7, 11, 12 and associated text) discloses wherein the insulator (item 46) is a non-conducting element in which plural diodes (item 10) are formed on a semiconductor substrate and the plural diodes are connected in series so that the forward directions are opposite to each other in the series connection.
	In regards to claim 6, Okumura (Figs. 7, 11, 12 and associated text) discloses wherein the semiconductor element (item 20) and the insulator (item 46) are arranged side by side along a longitudinal direction of the wiring member (items 31 plus 39).
	In regards to claim 7, Okumura (Figs. 7, 11, 12 and associated text) discloses wherein the semiconductor element (item 20) is arranged in one region and the insulator (item 46) is arranged in another region when the wiring member (items 31 plus 39) is cut in half into two regions by a virtual center line (CL) of the wiring member (items 31 plus 39) extending perpendicular to the longitudinal direction thereof.
Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2017/0317006 A1) in view of Matsuo (WO 2019/123818 A1).
	In regards to claim 10, Okumura (Figs. 4, 7, 11, 12 and associated text) discloses a left main terminal (item 36) extending substantially rearward through a rear side surface of the sealing resin body (item 24), and electrically connected with the lower heat sink (item 31); and a right main terminal (item 48) extending substantially rearward through the rear side surface of the sealing resin body (item 24), and electrically connected with the upper heat sink (item 39); but does not specifically disclose a dummy terminal entering a front side surface of the sealing resin body, and NOT in electrical communication with the semiconductor element.
	Matsuo (Fig. 2 and associated text) discloses a dummy terminal (item 72d) entering a front side surface of the sealing resin body (item 31), and NOT in electrical communication with the semiconductor element (41, 42).
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the invention of Okumura with the teachings of Mastuo for the purpose of mechanically attaching the device to another.
	In regards to claim 13, Okumura (Figs. 4, 7, 11, 12 and associated text) does not specifically disclose further comprising: dummy terminals entering a front side surface of the sealing resin body, and NOT in electrical communication with the semiconductor element, such that the dummy terminals are configured for fixing the semiconductor device to a circuit board during a manufacturing process.
	Matsuo (Fig. 2 and associated text) discloses a dummy terminal (item 72d) entering a front side surface of the sealing resin body (item 31), and NOT in electrical communication with the semiconductor element (41, 42).
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the invention of Okumura with the teachings of Mastuo for the purpose of mechanically attaching the device to another.
	Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2017/0317006 A1).
	In regards to claim 11, Okumura (Figs. 4, 7, 11, 12 and associated text) does not specifically disclose wherein the semiconductor element (item 20) is substantially a mirror image of the insulator with respect to a front-to-rear centerline when viewed in a plan view, such that stresses are symmetrically distributed about the centerline.  However, Okumura discloses two semiconductor substantially a mirror image of each other.  
	It would have been obvious to modify the invention to include a semiconductor element and insulator/dummy die that mirror each other, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 12, Okumura (Figs. 4, 7, 11, 12 and associated text) does not specifically disclose wherein the semiconductor element is a Schottky barrier diode, and wherein the insulator includes a pair of PN diodes, such that the semiconductor device is configured for use as an upper arm in one leg of a converter.
	It is well known in the art that semiconductor elements or dummy die can contain PN diodes, Schottky barrier diodes, transistors, etc. and is merely a design choice.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 10, 2022